Citation Nr: 0113165	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-22 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a scar of the left 
side of the chin.

2.  Disagreement with the initial noncompensable rating 
assigned for the service-connected residual scar of the right 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to May 1971 
and from October 1979 to October 1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran suffered a laceration on the chin during 
service and has a scar on the left chin which is the likely 
result of the laceration in service.

2.  The veteran's service-connected residual scar of the 
right ankle is not shown to be poorly nourished, with 
repeated ulceration, or tender and painful on objective 
demonstration or to be productive of any functional 
limitation. 


CONCLUSIONS OF LAW

1.  The veteran's scar on the left chin is due to injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

2.  The criteria for a compensable rating for the service-
connected residual scar of the right ankle are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection for a scar of the 
left chin.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claim for service 
connection for a scar of the left chin.  However, in light 
the favorable action taken by the Board below, the Board 
finds that no further assistance in developing the facts 
pertinent to the claim is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.

The service medical records show that a one inch scar on the 
chin was noted on preinduction examination in March 1969.  In 
July 1969, the veteran was treated for a one inch laceration 
on the chin, which was cleaned and sutured.  

On VA examination in December 1998, the veteran reported a 
laceration of the left chin in 1969 while in basic combat 
training.  Examination revealed a barely discernable 1.2 
centimeter scar on the left chin.  The examiner noted that 
the scar was well-healed and the result of a trauma.

The Board finds that the veteran likely has a scar of the 
left chin which is the result of a laceration that was 
incurred in service.  While the service medical records show 
that he had a scar on the chin prior to entry into active 
service, those records also show that he suffered a 
laceration on the chin in service.  The recent VA examination 
report shows the veteran currently has a scar on the left 
chin as a result of a reported laceration in service.  
Accordingly, service connection for a scar on the left chin 
is warranted.  


2.  Disagreement with the initial 
noncompensable rating assigned for the 
service-connected residual scar of the 
right ankle.

With regard to the Veterans Claims Assistance Act of 2000 
noted above, the RO has not had an opportunity to consider 
this new legislation with regard to the veteran's increased 
rating claim.  However, by virtue of the Statement of the 
Case, the veteran has been given notice of the evidence 
necessary to support his claim.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
file.  A review of the record by the Board at this time shows 
that the veteran has been afforded a VA examination in 
connection with the claim.  The veteran has not identified 
any additional evidence pertaining to his claim.  The Board 
finds that no further assistance in developing the facts 
pertinent to his claim is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING 
DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

The Court has noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Superficial scars which do not affect the head, face, or neck 
are rated as 10 percent disabling if poorly nourished, with 
repeated ulceration, or if tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804. Alternatively, superficial scars may be rated based on 
the limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Code 7805.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

By rating action in August 1999, service connection was 
granted for scar, residual laceration of the right ankle, 
rated as noncompensable from August 5, 1996. The veteran 
contends that a compensable rating is warranted for the 
service connected residual scar of the right ankle.

The service medical records show that in November 1970, the 
veteran was treated for a four inch laceration of the right 
ankle with was cleaned and sutured.  It was noted that he 
reported that he put his foot through a window.

A May 1993 VA dermatology examination report noted a "y" 
shaped scar superior to the right medal malleolus which 
measured 3 by 2 centimeters and was not adhesive.  

On VA examination in December 1998, the veteran reported that 
during service he fell off a bunk and stuck his right foot 
through a window, which resulted in a laceration of the right 
lateral lower leg just above the ankle.  He reported that he 
had had pain with walking since that injury occurred.  
Examination revealed a T shaped 5 by 2 centimeter scar on the 
mid medial lower leg just above the ankle.  There was no 
tenderness, adherence, ulceration or breakdown of the skin.  
The texture was smooth.  There was no elevation or depression 
of the scar.  There was no underlying tissue loss palpable.  
There was no inflammation, edema or keloid formation.  The 
scar was hypopigmented and it was noted that disfigurement 
was very minimal.  The examiner indicated that there was no 
evidence for the pain the veteran was having.  The examiner 
indicated that the scar was secondary to trauma and well-
healed.

After a full review of the record, the Board concludes that a 
compensable rating for the service-connected residual scar of 
the right ankle is not warranted.  Although the veteran 
reported the right foot was painful when he walked, there is 
no medical evidence showing that the right ankle scar is 
ulcerated, poorly nourished, or objectively tender and 
painful.  The VA examiner specifically indicated that there 
was no evidence for the reported right ankle pain.  Moreover, 
neither the veteran nor the medical records and reports of 
record refer to any limitation of function of the ankle 
attributable to the right ankle scar.  Consequently, the 
Board concludes that a compensable evaluation for the 
service-connected scar of the right ankle is not warranted.

The Board has considered whether the veteran was entitled to 
a staged rating for his service-connected right ankle scar as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.


ORDER

Service connection for a scar of the left chin is granted.

A compensable rating for the service-connected residual scar 
of the right ankle is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

